                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

TRAVIS FLETCHER,

                       Plaintiff,                     Case No. 1:19-cv-980
v.                                                    Honorable Robert J. Jonker
VICTOR A. FITZ et al.,

                       Defendants.
____________________________/

                        ORDER TO FILE AMENDED COMPLAINT

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983. All

civil rights complaints brought by prisoners must be submitted on the form provided by this Court.

See W.D. Mich. LCivR 5.6(a). Plaintiff failed to file his complaint on the requisite form. If

Plaintiff wishes to proceed with his action, he must carefully fill out the form and submit it to the

Court.

               The Court directs the Clerk to send to Plaintiff a copy of the form complaint under

42 U.S.C. § 1983 for a civil action by a person in state custody. Plaintiff shall submit an amended

complaint by filing his complaint on the requisite form within twenty-eight (28) days from the date

of entry of this order. The amended complaint will take the place of the original complaint, so it

must include all of the Defendants that Plaintiff intends to sue and all of the claims that Plaintiff

intends to raise. Plaintiff need not re-submit any supporting exhibits filed with the original

complaint. The case number shown above must appear on the front page of the amended

complaint. If Plaintiff fails to submit an amended complaint in proper form within the time

allowed, the Court may dismiss the complaint without prejudice.
             IT IS SO ORDERED.


Dated: December 20, 2019             /s/ Ray Kent
                                     United States Magistrate Judge




                                 2
